DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election of the invention of Group I (claims 1, 5-6, 9-10, 13-14, 17-21 and 23-25, drawn to a PD1-41BBL fusion protein as defined in the claims; and to a polynucleotide encoding the fusion protein, a host cell comprising the polynucleotide, and a method of producing the fusion protein from the host cell) in the reply filed on 02/09/2022 is acknowledged.  

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant is reminded that in the event the product claims are found to be allowable and Applicant requests rejoinder of dependent method claims, Applicant will be required to elect a method from Groups II and IV-VII, as set forth in of the Restriction Requirement dated 01/05/2022.

Claims 28-30, 32-34, 36-38, 42, 44-47 and 49 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 1, 5-6, 9-10, 13-14, 17-21 and 23-25 are presently under consideration.


3. Claim 1 is objected to because of the following informality: an apparently missing word “sequence” in the phrase “a PD1 amino acid [sequence] that is 123-166 amino acids in length.”  Appropriate correction or clarification is required.


4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 9, 14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 9 is indefinite in the recitation of a linker which is not an Fc domain of an antibody or “a fragment thereof,” because the scope of linkers excluded by this limitation is unclear.  In the absence of limitations on the sequence or size of the “fragment,” the claim language excludes all one-amino-acid linkers, for example, which is inconsistent with claim 1 on which claim 9 depends.

(ii) Claim 14 is indefinite in the recitation of a “soluble” fusion protein, because the conditions for evaluating the solubility are not defined.  A skilled artisan would be aware of the critical role parameters such as e.g. pH, salt concentrations, detergents, and solvents play in protein solubility; in the absence of clarity regarding such conditions the properties which must be possessed by proteins within the scope of the claim are unknown.   

(iii) Claim 17 is indefinite in the listing of alternatives language “at least one of: (i); (ii); and/or (iii),” because the conjunction/disjunction “and/or” is incompatible with the preceding recitation of “at least one of,” rendering the claim indefinite.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


6. Claim Interpretation
Claim 1 recites four properties by which the PD1-41BBL fusion protein is “being characterized”:
(i) a single amino acid linker between PD1 and 41BBL; 
(ii) a PD1 amino acid [sequence] that is 123-166 amino acids in length; 
(iii) a PD1 amino acid sequence comprising SEQ ID NO: 2; and/or 
(iv) being in a form of at least a homo-trimer.  

The conjunction/disjunction “and/or” specifies that fusion proteins which possess any one of the four properties, or any combination of the four properties, are within the scope of the claim.  Accordingly, fusion proteins comprising any part of PD1 and 41BB polypeptides, with any linker or without a linker, are within the scope of claim 1, as presently recited.


7. Claim priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) to provisional application USSN 62442471 is acknowledged.  However, the ‘471 application fails to provide adequate support under 35 U.S.C. 112 for the instant claims. 

Specifically, the examiner was unable to identify sufficient support for the following limitations (underlined):
A PD1-41BBL fusion protein being in a form of at least a homo-trimer (claim 1).
A PD1 amino acid [sequence] that is 123-166 amino acids in length (claim 1). 
A PD1 amino acid sequence comprising SEQ ID NO: 2 (claim 1) (the PD1 portion of SEQ ID NO: 1 consists of SEQ ID NO: 2).  
At least homo-trimer of at least 100 kD in molecular weight as determined by SDS-PAGE (claim 5).
not an Fc domain of an antibody or a fragment thereof (claim 9).
The PD1-41BBL fusion protein which is soluble (claim 14).

The PD1-41BBL fusion protein capable of:
activating 41BB signaling pathway in a [generically recited] cell expressing 41BB, or
co-stimulating [generically recited] immune cells expressing 41BB (claim 17).
The ‘471 application discloses at p. 5 that oligomerization of the fusion protein “will deliver a 4-1BB co-stimulatory signal that will promote activation of T-cells”, but not of generic immune cells.

Since dependent claims 5-6, 9-10, 13-14, 17-21 and 23-25 encompass limitations of the base claim(s) unsupported by the ‘471 application, claims 1, 5-6, 9-10, 13-14, 17-21 and 23-25 have been accorded the priority of the filing date of PCT/IL2018/050015, i.e. January 4, 2018.

Should Applicant disagree with the examiner’s factual determination above, it is incumbent upon Applicant to provide a showing that specifically supports the claim limitations identified above.



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 1, 5-6, 9-10, 14, 17-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Schreiber et al. (US 20170095531; of record – cited by the examiner in the previous office action; see entire document), as evidenced by UniProt/NCBI entries Accession Q15116 (sequence updated 04/17/2007) and Accession P41273 (sequence updated 02/01/1995).

Instant SEQ ID NO: 1 is 356 amino acids in length, and consists of PD1 extracellular domain (positions 1-150, or SEQ ID NO: 2), a single Glycine residue (position 151), and 41BBL extracellular domain (positions 152-356).

Schreiber teaches fusion proteins comprising an extracellular domain of a type I transmembrane protein at the N-terminus, an extracellular domain of a type II transmembrane protein at the C-terminus, and an optional linker (e.g. [0005], [0031]), such as PD1-41BBL fusion proteins comprising extracellular domains of PD1 and 41BBL (e.g. [0052], [0070]).

Linker sequences may be empirical, or designed using linker databases and computer programs (e.g. [0089]).  Polypeptide linkers may be of various lengths, including less than 2 amino acids long (e.g. [0091]), and may comprise exclusively glycine residue(s) (e.g. [0102]).  Accordingly, a single glycine residue is one of the linkers taught by Schreiber.

Schreiber exemplifies human PD1 protein as UniProt/NCBI accession Q15116 (Table 1).  According to the Q15116 entry, the amino acid sequence of PD1 extracellular domain corresponds to positions 1-170, whereas instant SEQ ID NO: 2 corresponds to positions 21-170 of the same sequence (see SCORE).  Accordingly, the PD1 portion of Schreiber’s fusion protein comprises instant SEQ ID NO: 2.  



Since PD1-41BBL fusion proteins taught by Schreiber are structurally within the scope of instant claim 1, they inherently possess the same properties, including those recited in claims 1, 5, 14 and 17.  The limitations of claims 20-21 and 23-25 are inherent in Schreiber’s teachings.  Accordingly, claims 1, 5-6, 9-10, 14, 17-21 and 23-25 are anticipated.



10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11. Claims 1, 5-6, 9-10, 13-14, 17-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/258220, published as US 20210284711.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘220 application.  The latter recite PD1-4-1BBL fusion proteins which comprise an amino acid sequence having at least 80% identity to SEQ ID NO: 111, 141 or 143 (claims 1 and 27), or consist of an amino acid sequence of SEQ ID NO: 111, 141 or 143 (claims 1 and 31).

SEQ ID NO: 111 is 99.5% identical to instant SEQ ID NO: 1 over its entire length, differing by a single amino acid substitution C to S at position 73 (see SCORE), which corresponds to position 93 in the polypeptide comprising the signal sequence.  Claim 5 of the ‘220 application specifies that a C to S substitution at this position is optional, and claims 27 and 31 recite multiple versions of PD1-41BBL fusion protein which are near-

 Since PD1-41BBL fusion protein claimed by the ‘220 application is structurally within the scope of instant claims, it inherently possesses the same properties, including those recited in instant claims 1, 5, 14 and 17.  Claims 32-36 of the ‘220 application recite the same limitations as instant claims 20-25.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


12. Conclusion: no claim is allowed.


13. The following documents are deemed to be pertinent to the present invention:

Commonly assigned copending application USSN 16/475139, published as US 20190330304, teaches but does not claim a PD1-41BBL fusion protein (e.g. [0087], [0088]).  The earliest support for these teachings is the filing date of the ‘139 application, i.e. 01/04/2018.  

Kahr Medical "DSP105 (PD1-41BBL): Targeted Immune Activation Leading to T-Cell Mediated Tumor Destruction", Kahr Medical, Product Description, P.1-4, 29 April 2018 (cited on IDS of 01/08/2020).

Kahr Medical: Developing the Next Generation of Cancer Immunotherapy. CD47/SIRP Summit, 04/17/2019.


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644